Citation Nr: 1101604	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  07-25 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received sufficient to 
reopen a claim of entitlement to service connection for varicose 
veins.  


REPRESENTATION

Appellant represented by:	Deanne L. Bonner, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1968.

This matter comes to the Board of Veterans' Appeals ("Board") 
on appeal from a 
November 2005 rating decision issued by the Department of 
Veterans Affairs ("VA") Regional Office ("RO") in Jackson, 
Mississippi, which concluded that new and material evidence had 
not been received to reopen the previously denied claim of 
entitlement to service connection for varicose veins. 

In March 2007, the Veteran testified before a Decision Review 
Officer at the Jackson RO.  A transcript of the hearing has been 
associated with the Veteran's claims folder. 

In September 2008, the Veteran testified before the undersigned 
Veterans Law Judge at the Jackson RO.  A transcript of the 
hearing has been associated with the Veteran's claims folder. 

The Board has previously considered this appeal.  In February 
2009, the Board denied reopening the Veteran's claim.  The 
appellant subsequently appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims ("Court").  
In July 2010, while the case was pending before the Court, the VA 
Office of General Counsel and the appellant's attorney filed a 
Joint Motion for Remand ("Joint Motion"), requesting that the 
Court vacate the Board's decision.  In July 2010, the Court 
granted the parties' Joint Motion, vacated the February 2009 
Board decision, and remanded the case back to the Board for 
compliance with the directives that were specified in the Joint 
Motion.  

The appeal is REMANDED to the RO.  VA will notify the appellant 
if further action is required on his part.




REMAND

The Veteran contends that he has varicose veins as a result of 
active duty service.  After a thorough review of the Veteran's 
claims folder, the Board has determined that additional 
development is necessary prior to the adjudication of this claim.

The Veterans Claims Assistance Act of 2000 ("VCAA"), Public Law 
No. 106-475, 114 Stat. 2096 (2000), states that VA has a duty to 
assist claimants in substantiating their claims.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  
This includes the duty to assist the claimant in obtaining 
evidence necessary to substantiate his or her claim.  

During the September 2008 hearing before the Board, the Veteran 
reported that, in 1968, approximately one month after separating 
from service, he visited the Jackson VA Medical Center ("VAMC") 
in order to obtain treatment for his varicose veins.  However, he 
stated that the VAMC refused to treat him.  He also said that 
shortly thereafter, he was hired by the United States Postal 
Service ("USPS"), and pursuant to his employment, he underwent 
a physical examination.  However, the Board notes that the claims 
folder does not contain any of the reports from 1968 that the 
Veteran references.  The possibility that such records could 
contain evidence relevant to the claim cannot be foreclosed 
absent a review of those records.  Accordingly, pursuant to the 
VCAA duty to assist, an effort to obtain these records must be 
made.

The Board also notes that because the claims file only contains 
the Veteran's VAMC treatment records through August 2008, an 
attempt should be made to obtain the most up-to-date records 
pertaining to treatment of his claimed varicose veins.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents 
which were not actually before the adjudicators but had been 
generated by VA employees, or submitted to VA by claimant, were 
"in contemplation of law, before the Secretary and the Board and 
should be included in the record.").  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
obtain a release allowing VA to request a 
copy of his December 1968 USPS medical 
examination report and attempt to obtain a 
copy of the report.  If the examination 
report is obtained, it should be associated 
with the claims folder.  Any negative reply 
should be included in the claims file.  

2.  The RO should contact the Veteran and ask 
him to state the specific month(s) and 
date(s) in 1968 in which he sought treatment 
at the Jackson, Mississippi VAMC for varicose 
veins, attempt to obtain these records and 
associate any reports received with the 
claims folder.  Any negative reply should be 
included in the claims folder.

3.  The RO should obtain all available VAMC 
treatment records for the Veteran's claimed 
varicose veins since August 2008.  Any 
negative reply should be included in the 
claims folder.

4.  Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case and 
afforded the opportunity to respond thereto.  
The matter should then be returned to the 
Board, if in order, for further appellate 
process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

